339 F.2d 596
Albert CORREIA, Plaintiff, Appellant,v.UNITED STATES of America, Defendant, Appellee.
No. 6337.
United States Court of Appeals First Circuit.
Heard Nov. 4, 1964.Decided Dec. 30, 1964.

Francis J. Larkin, Milford, Mass., with whom Edward J. McCormack, Jr., Boston, Mass., and Meyer H. Goldman, Boston, Mass., were on brief, for appellant.
William F. Looney Jr., Asst. U.S. Atty., with whom W. Arthur Garrity, Jr., U.S. Atty., and John Paul Sullivan, Asst. U.S. Atty., were on brief for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN1 and ALDRICH, Circuit judges.
PER CURIAM.


1
The court below found that the doctor who treated the plaintiff at the Veterans' Administration Hospital in West Haven, Connecticut, 'was not lacking in the exercise of due care' and hence, not having been negligent, the United States was not liable to the plaintiff under the Federal Tort Claims Act.  Perhaps the doctor might have used more extreme precautions in practicing a well recognized medical procedure known in rare instances to have serious side effects.  But a preliminary clinical examination of the patient disclosed no need for extreme precautions.  The record contains ample evidence warranting a finding that the doctor followed the usual practice and used the usual skills of medical men in his field of practice in the area of West Haven, Connecticut, if not indeed elsewhere throughout the United States.


2
Judgment will be entered affirming the judgment of the District Court.



1
 Judge Hartigan heard the oral argument and participated in the conference at which a tentative decision for affirmance was made.  Because of illness he does not participate in the opinion or judgment